COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §
 IN RE: FERNANDO MORALES,                                         No. 08-11-00077-CR
                                                  §
                                                             AN ORIGINAL PROCEEDING
                   Relator.                       §
                                                                       IN MANDAMUS
                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator is imprisoned pursuant to a determinate sentence rendered in a juvenile proceeding.

See In re F.M., 238 S.W.3d 837, 838 (Tex.App.--El Paso 2007, pet. denied). On February 28, 2011,

he filed a pro se petition for writ of mandamus to compel the trial court either to rule or hold an

evidentiary hearing on a habeas application. Relator claimed that he filed an application for writ of

habeas corpus in the trial court in June 2010 and that the court failed on rule on the application. He

provided a copy of a habeas application, dated June 1, 2010, and a copy of a letter requesting a ruling

from the trial judge. On March 11, 2011, this Court requested that the Real Party in Interest respond

to the petition on or before April 10, 2011. We did not receive a response from the Real Party, but

we did receive a notice of appeal in which Relator sought to appeal the denial of his habeas

application. We have now received the clerk’s record for that appeal. It includes a habeas

application dated June 1, 2010, and the trial court’s order of March 24, 2011, denying the

application.

       This Court “may, on affidavit or otherwise, as the court may determine, ascertain the matters

of fact that are necessary to the proper exercise of its jurisdiction.” TEX .GOV ’T CODE ANN .
§ 22.220(c)(West Supp. 2010). We may also take judicial notice of the record in a related case. See

Tello v. Bank One, N.A., 218 S.W.3d 109, 113 n.4 (Tex.App.--Houston [14th Dist.] 2007, no pet.).

The record for Relator’s appeal demonstrates that Relator has received the relief requested in his

mandamus petition. Accordingly, the petition for writ of mandamus is dismissed as moot.



June 15, 2011
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)